Citation Nr: 1760322	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-12 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for colon cancer and residuals thereof, to include as due to herbicide exposure.

2. Entitlement to service connection for colon cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to November 1968, to include service in the Republic of Vietnam.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record reflects that the Veteran requested a travel Board hearing on his April 2014 VA Form 9 (substantive appeal) pertaining to his claim.  In May 2016, the Veteran indicated he wished to change his request for a travel Board hearing to a videoconference Board hearing.  In a subsequent  April 2017 statement from the Veteran, the Veteran indicated that he wished to withdraw his May 2016 request for a videoconference Board hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).

The issue of entitlement to service connection for colon cancer on a de novo basis. is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 2012 rating decision denied service connection for colon cancer; the Veteran was notified of the decision and of his appellant rights, but he did not appeal.

2. Evidence received since the June 2012 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for colon cancer.




CONCLUSIONS OF LAW

1. The June 2012 rating decision in which the RO denied service connection for colon cancer is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. New and material evidence has been received since the June 2012 rating decision and the requirements to reopen the claim of service connection for colon cancer have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in September 2011.

For new and material claims, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, however, as the Board is reopening the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.

II. Claim to Reopen

Rating actions from which an appeal is not perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.

In a June 2012 rating decision, the RO denied service connection based on a lack of evidence demonstrating colon cancer occurred in service or within one year of separation from service.  Additionally, the RO noted that colon cancer is not a disorder recognized by VA as being associated with a presumed exposure to herbicides.  The pertinent evidence of record at the time of the June 2012 rating decision consisted of the Veteran's service treatment records (STRs) and October 2011 correspondence from the Veteran's private medical provider indicating that the Veteran's treatment records are on microfilm and are unable to be viewed.

The Veteran was notified of the June 2012 rating decision, but he did not file a timely appeal, and no new and material evidence was received within a year of the rating decision.  Therefore, the June 2012 rating decision is final.  38 U.S.C. § 7105  (2012); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103 (2017).

The pertinent evidence received since the June 2012 rating decision includes: (1) a July 2016 statement from the Veteran; (2) an August 2016 statement from the Veteran; (3) an April 2017 report of contact from the Veteran; and (4) a November 2017 Informal Hearing Presentation (IHP).

In his July 2016 statement, the Veteran indicated that he underwent an operation in 1991 to remove a cancerous tumor from his colon, for which he received three months of chemotherapy thereafter.  He stated that he was unable to obtain his private treatment records prior to 2000, as his private treatment provider informed him that his records prior to 2000 were destroyed.
 
In his August 2016 statement, the Veteran indicated that after his 1991 operation, he was informed by his doctor that his colon tumor was caused by Agent Orange.  He reported that he presently experiences residuals from his cancer operation and treatment, to include gastrointestinal problems.

In April 2017, the Veteran raised the theory of direct service connection for colon cancer with regard to exposure to herbicides.

The November 2017 IHP raised the issue that to date, the Veteran has not been afforded with a VA examination to determine the etiology of his colon cancer.  Additionally, the Veteran reiterated that his claim has only been considered on a presumptive basis and that he would like consideration for direct service connection.
 
The Board finds that new and material evidence has been presented to reopen the claim.  The Veteran's July 2016, August 2016, and April 2017 statements, as well as the November 2017 IHP, are new since they are neither cumulative nor redundant of the evidence that was of record in June 2012.  This evidence is also material because, accepting the evidence as credible for the purpose of reopening the claim, the evidence tends to show that the Veteran experiences current gastrointestinal symptoms as a result of his colon cancer.  This evidence relates to an unestablished fact necessary to substantiate the claim which is evidence of a current disability.  Thus, the Board finds that new and material evidence has been submitted and the petition to reopen the claim of entitlement to service connection for colon cancer must be granted.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for colon cancer is reopened.


REMAND

The Veteran asserts that his colon cancer and residuals thereof are due to exposure to herbicides in service.  He reports experiencing gastrointestinal issues as a side effect due to his 1991 colon cancer operation and treatment.  Although the Veteran has not been diagnosed with a recognized disability that may be presumptively associated with exposure to herbicide agents, he is not precluded from establishing service connection with proof of actual or direct causation, when all the evidence establishes that the disease was incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To date, the Veteran has not been afforded a VA examination to determine the etiology of his colon cancer, to include residuals thereafter.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d).  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran indicated in his September 2012 request to reconsider his claim that during service, he was assigned to handle and spray insect pesticides.  The Veteran's military personnel records are not in the Veteran's claims file.  On remand, the AOJ should obtain and associate the Veteran's military personnel records with his claims file.
 
Finally, while multiple attempts to obtain and associate outstanding private treatment records with the Veteran's claim file have been unsuccessful, given the Veteran's recent report of gastrointestinal symptoms, the Board finds that a remand is necessary to confirm whether more recent treatment records exist and should be associated with the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding military personnel records from the Veteran's active service and associate them with the Veteran's claims file.

2. With any necessary identification of sources and authorization by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file.  Copies of any outstanding VA and private treatment records should be added to the Veteran's electronic claims file.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed gastrointestinal disorder, to include colon cancer and residuals thereof.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed gastrointestinal disorder, to include colon cancer and residuals thereof, is etiologically related to the Veteran's active service, to include exposure to herbicides.

The examiner should consider the Veteran's report that he handled and sprayed insect pesticides during service.

4. After completing all indicated development, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





(Continued on the next page)
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


